Citation Nr: 0409164	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-14514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from May 1936 
to May 1940, from December 1940 to May 1946, from August 1946 
to June 1957, and from October 1960 to July 1962.  He died in 
August 2001, and the appellant is his widow.  This case comes 
before the Board of Veterans' Appeals (Board) from a January 
2002 RO decision that denied service connection for the cause 
of the veteran's death, which his widow is claiming in order 
to establish entitlement to Dependency and Indemnity 
Compensation (DIC). 

The RO also denied eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance.  However, the appellant 
has never claimed such educational benefits, and Chapter 35 
eligibility is established by a favorable finding on the 
claim for service connection for the cause of the veteran's 
death.  The Board finds there is no separate appellate issue 
of eligibility for Chapter 35 educational benefits.


FINDINGS OF FACT

1.  During the veteran's lifetime, he had no established 
service-connected conditions.

2.  Many years after service he developed lung cancer, and he 
eventually died from this disease.

3.  During service the veteran had asbestos exposure, and the 
service asbestos exposure was a significant causal factor in 
the development of his fatal lung cancer.




CONCLUSION OF LAW

The lung cancer which caused the veteran's death was incurred 
in service, and the criteria for service connection for the 
cause of his death are met.  38 U.S.C.A. §§ 1110, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the claim for service connection for the cause 
of the veteran's death, there has been adequate VA compliance 
with the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

For service connection for the cause of a veteran's death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI,  7.21.  The manual notes that 
asbestos particles have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, 
and may be inhaled or swallowed.  Inhalation of asbestos 
fibers can produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  The manual notes that lung cancer associated with 
asbestos exposure originates in the lung parenchyma rather 
than the bronchi.  Occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
This is significant considering that, during World War II, 
several million people employed in U.S. shipyards and U.S. 
Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

The pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.  

The veteran's widow seeks service connection for the cause of 
the veteran's death, in order to establish entitlement to 
DIC.  She maintains that asbestos exposure during his service 
led to his fatal lung cancer years after service.

The evidence shows the veteran served on active duty in the 
Navy from May 1936 to May 1940, from December 1940 to May 
1946, from August 1946 to June 1957, and from October 1960 to 
July 1962, at which time he retired with well over 20 years 
of service.  Service personnel records show that he served 
aboard many naval vessels, was a machinist's mate, and had 
duties involving engineering and firefighting.  During his 
lifetime he described asbestos exposure in service.  He did 
not have any established service-connected disorders during 
his lifetime.  

The veteran's service medical records show no lung cancer 
during service, and there is not evidence of such disease 
until many years after service.  Post-service medical records 
show that adenocarcinoma (cancer) of the left lung was 
diagnosed in 1980, and at that time he underwent a left 
pneumonectomy (removal of the lung).  

In a June 1983 letter, Michael J. Cichon, M.D. noted he had 
treated the veteran for a number of years, and the recent 
treatment for left lung adenocarcinoma was noted.  The doctor 
said the veteran had a history of asbestos exposure in 
service, and had stopped smoking 36 years ago.  The doctor 
said the lung cancer could be due to anything, and that 
asbestos had been implicated in cancer of the lung, 
particularly mesothelioma.

Years later, in 1999, the veteran was diagnosed with lung 
cancer of his remaining right lung.  This type of lung cancer 
was noted to be squamous cell carcinoma or non-small cell 
carcinoma.  

In August 2000, a private oncologist, Mary-Ellen Taplin, 
M.D., wrote that she was treating the veteran for his cancer 
of the right lung.  She noted the veteran had a history of 
asbestos exposure during service, as well as service exposure 
to other toxins.  She stated, in part, that it was likely 
that the service exposures led to the development of his lung 
cancer.  

The veteran died in August 2001.  According to the death 
certificate, the immediate cause of death was respiratory 
failure, which was due to or as a consequence of lung cancer 
and atrial fibrillation.  

In a January 2002 statement, a VA doctor said it was well 
documented in the claims folder that the veteran had had 
asbestosis.  He also noted that the veteran had been 
diagnosed with adenocarcinoma of the left lung in 1980, which 
necessitated a left pneumonectomy.  The doctor indicated that 
the most common lung cancer resulting from asbestos is 
mesothelioma, which the veteran did not have.  He noted that 
the primary pathology from asbestosis is parenchymal lung 
disease.  Referring to the lung cancer episode in 1980, the 
doctor said that since the veteran's tumor had developed in 
the left main bronchus rather than the parenchyma, it was 
unlikely that the adenocarcinoma of the lung was due to 
asbestos exposure.

Based on all the evidence, the Board finds that the veteran 
did have asbestos exposure during his 20 plus years of active 
duty in the Navy.  As the manual guidelines indicate, 
asbestos-related disease may have a significant latency 
period, and lung cancer is a type of disease which has been 
scientifically associated with asbestos exposure.  Lung 
cancer was the primary cause of the veteran's death.  There 
are conflicting medical opinions as to whether service 
asbestos exposure was the cause of the veteran's lung cancer.  
As the doctors seem to suggest, given what is currently known 
by medical science, some amount of conjecture is involved in 
a medical nexus opinion on the subject.  In any event, the 
medical evidence is about equally divided on the question of 
whether the veteran's service asbestos exposure led to his 
fatal lung cancer.  In such circumstances, the appellant is 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b).

In sum, the Board finds that during service the veteran had 
asbestos exposure, and the service asbestos exposure was a 
significant causal factor in the development of his fatal 
lung cancer many years after service.  It follows that lung 
cancer was incurred in service and is deemed service-
connected.  As the veteran died as the result of the service-
connected lung cancer, the criteria for service connection 
for the cause of his death are met, and his widow is entitled 
to DIC.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



